Exhibit 10.6(c)
FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
     THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is made and entered into as of December 15, 2008 (provided, that
the provisions of Section 4 shall be effective as of the date provided therein),
by and among DELEK REFINING, LTD. (individually and, in its capacity as the
representative of the other Borrowers pursuant to Section 2.27 of the Credit
Agreement (as hereafter defined), “Delek Refining”), a Texas limited
partnership; and DELEK PIPELINE TEXAS, INC. (“Delek Pipeline”), a Texas
corporation; (Delek Refining and Delek Pipeline being referred to jointly as the
“Borrowers,” and individually as a “Borrower”); various financial institutions
(“Lenders”); SUNTRUST BANK, in its capacity as administrative agent for the
Lenders (the “Administrative Agent”), as issuing bank (the “Issuing Bank”), as
swingline lender (the “Swingline Lender”), and in its capacity as collateral
agent for the Lenders (the “Collateral Agent”; the Administrative Agent and
Collateral Agent are each hereafter referred to from time to time individually
as an “Agent” and jointly as “Agents”).
Recitals:
     Borrowers, Lenders and Agents are parties to a certain Second Amended and
Restated Credit Agreement, dated October 13, 2006 (as at any time amended,
restated or otherwise modified, the “Credit Agreement”), pursuant to which
Lenders have made certain revolving credit loans and other extensions of credit
to Borrowers.
     The Administrative Agent has consented to the Borrowers’ request to an
increase of up to $50,000,000 in the amount of Permitted Subordinated Debt at
any time outstanding.
     The Borrowers have also requested that the Agents and Lenders to amend the
Credit Agreement as set forth hereinafter.
     NOW, THEREFORE, for TEN DOLLARS ($10.00) in hand paid and other good and
valuable consideration, the receipt and sufficiency of which are hereby
severally acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:
     1. Definitions. All capitalized terms used in this Amendment, unless
otherwise defined herein, shall have the meaning ascribed to such terms in the
Credit Agreement.
     2. Amendment to Definition. The definition of “Excess Availability
Conditions” is hereby amended and restated to provide as follows:
     “Excess Availability Conditions” shall mean, as of any date of
determination,
     (a) with respect to all applicable provisions other than Section 5.9, (i)
(x) if the sum of outstanding Loans and LC Exposure is greater than $-0-, the
Borrowers have Availability not less than $15,000,000, or, (y) if the sum of
outstanding Loans and LC Exposure is $- 0 — there shall be no minimum
Availability requirement under this clause (a), and (ii) no Event of Default
exists, and
     (b) with respect to Section 5.9, (i) the Borrowers have Availability of not
less than $30,000,000, and (ii) no Event of Default exists.
     3. Borrowing Base Certificates. Notwithstanding anything to the contrary
set forth in Section 5.9 of the Credit Agreement or the definition of the term
“Borrowing Base Certificate”, until the later of (a) the satisfaction of the
Reinstatement Conditions or (b) the recommencement of Delek Refining’s refinery
operations, Borrowers shall deliver to the Collateral Agent a Borrowing Base
Certificate no less frequently than weekly as of each Wednesday (or the next
Business Day) in respect of the last Business Day or Saturday of the prior week.

 



--------------------------------------------------------------------------------



 



     4. Application of Provision. Effective as of November 20, 2008, the
provisions of Section 5.16(a) shall not apply for any purpose under the Credit
Agreement until February 1, 2009, on which date such provisions shall be deemed
reinstated.
     5. Maturity of Subordinated Debt. No later than 10 days after the date
hereof, Borrowers shall deliver to the Administrative Agent evidence reasonably
satisfactory to the Administrative Agent that the maturity date or termination
date, as applicable, of all Permitted Subordinated Debt has been amended to a
date no earlier than October 30, 2010 (provided that, such amendment shall in no
way affect the ability of the Borrowers to repay any Permitted Subordinated Debt
as permitted by the Subordination Agreement or Section 5.19 of the Credit
Agreement, as applicable).
     6. Ratification and Reaffirmation. Each Borrower hereby ratifies and
reaffirms the Obligations, each of the Loan Documents and all of such Borrower’s
covenants, duties, indebtedness and liabilities under the Loan Documents, in
each case as amended hereby.
     7. Acknowledgments and Stipulations. Each Borrower acknowledges and
stipulates that the Credit Agreement and the other Loan Documents executed by
Borrowers are legal, valid and binding obligations of Borrowers that are
enforceable against Borrowers in accordance with the terms thereof; all of the
Obligations are owing and payable without defense, offset or counterclaim (and
to the extent there exists any such defense, offset or counterclaim on the date
hereof, the same is hereby waived by each Borrower); and the security interests
and liens granted by Borrowers in favor of Administrative Agent, for the benefit
of itself and Lenders, are duly perfected, first priority security interests and
liens to the extent provided therein.
     8. Representations and Warranties. Each Borrower represents and warrants to
Agents and Lenders, to induce Agents and Lenders to enter into this Amendment,
that (a) after giving effect to this Amendment, no Default or Event of Default
exists on the date hereof; (b) the execution, delivery and performance of this
Amendment have been duly authorized by all requisite company action on the part
of each Borrower and this Amendment has been duly executed and delivered by each
Borrower; and (c) all of the representations and warranties made by Borrowers in
the Credit Agreement are true and correct, in all material respects, on and as
of the date hereof, except those representations and warranties made as of a
specific date in which such case such representations and warranties were true
and correct as of such date.
     9. Reference to Credit Agreement. Upon the effectiveness of this Amendment,
each reference in the Credit Agreement to “this Agreement,” “hereunder,” or
words of like import shall mean and be a reference to the Credit Agreement, as
amended by this Amendment.
     10. Breach of Amendment. This Amendment shall be part of the Credit
Agreement and a breach of any representation, warranty or covenant herein shall
constitute an Event of Default (following the expiration of any applicable cure
period).
     11. Conditions Precedent. The effectiveness of the provisions contained in
this Amendment are subject to the satisfaction of each of the following
conditions precedent, in form and substance reasonably satisfactory to the
Administrative Agent:
     (a) the Administrative Agent shall have received this Amendment duly
executed by the parties; and
     (b) the Administrative Agent shall have received amounts payable under a
fee letter dated on or about the date hereof and the amendment fee referenced in
Section 12 of this Amendment;
     (c) the Administrative Agent shall have received from Borrowers such other
agreements, assurances, financing statements or other documents as the
Administrative Agent may reasonably request in connection with the subject
matter of this Amendment.
     12. Amendment Fee. In consideration of the Agents’ and Lenders’ willingness
to enter into this Amendment, Borrowers agree to pay to the Administrative Agent
for the ratable benefit of each Lender which

-2-



--------------------------------------------------------------------------------



 



executes this Amendment an amendment fee in an amount equal to .10% of the
amount of the Revolving Commitment of each such Lender.
     13. Expenses of the Administrative Agent. Borrowers agree to pay all costs
and expenses incurred by the Administrative Agent in connection with the
preparation, negotiation and execution of this Amendment and any other Loan
Documents executed pursuant hereto and any and all amendments, modifications,
and supplements thereto, including, without limitation, the reasonable costs and
fees of Agent’s legal counsel and any taxes or expenses associated with or
incurred in connection with any instrument or agreement referred to herein or
contemplated hereby.
     14. Miscellaneous. This Amendment shall be effective upon acceptance by the
Administrative Agent and Lenders, whereupon the same shall be governed by and
construed in accordance with the internal laws of the State of Georgia. This
Amendment shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. This Amendment may be executed in
any number of counterparts and by different parties to this Amendment on
separate counterparts, each of which, when so executed, shall be deemed an
original, but all such counterparts shall constitute one and the same agreement.
Any signature delivered by a party by facsimile transmission shall be deemed to
be an original signature hereto. Section titles and references used in this
Amendment shall be without substantive meaning or content of any kind whatsoever
and are not a part of the agreements among the parties hereto.
     15. No Novation, etc. Except as otherwise expressly provided in this
Amendment, nothing herein shall be deemed to amend or modify any provision of
the Credit Agreement or any of the other Loan Documents, each of which shall
remain in full force and effect. This Amendment is not intended to be, nor shall
it be construed to create, a novation or accord and satisfaction, and the Credit
Agreement as herein modified shall continue in full force and effect.
     16. Further Assurances. Each Borrower agrees to take such further actions
as the Administrative Agent shall reasonably request from time to time in
connection herewith to evidence or give effect to the amendments set forth
herein or any of the transactions contemplated hereby.
     17. Waiver of Jury Trial. To the fullest extent permitted by applicable
law, the parties hereto each hereby waives the right to trial by jury in any
action, suit, counterclaim or proceeding arising out of or related to this
Amendment.
[Remainder of page intentionally left blank; signatures on the following page]

-3-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed under seal and delivered by their respective duly authorized
officers on the date first written above.

            DELEK REFINING, LTD.       By:   DELEK US REFINING GP, LLC        
Title: General Partner              By   /s/ Edward Morgan         Name:        
  Title:               By   /s/ Gregory A. Intemann         Name:   Gregory A.
Intemann        Title:   Treasurer        DELEK PIPELINE TEXAS, INC.
      By   /s/ Edward Morgan         Name:           Title:               By  
/s/ Gregory A. Intemann         Name:   Gregory A. Intemann         Title:  
Treasurer     

[Signatures will continue on following page]

